UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6809



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE R. RUBIO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-00-420, CA-02-229-A)


Submitted:   October 10, 2002             Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose R. Rubio, Appellant Pro Se. Thomas More Hollenhorst, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose R. Rubio seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).      We have

reviewed the record and conclude for the reasons stated by the

district court that Rubio has not made a substantial showing of the

denial of a constitutional right. See United States v. Rubio, Nos.

CR-00-420; CA-02-229-A (E.D. Va. Feb. 22, 2002).     Accordingly, we

deny Rubio’s motion for a certificate of appealability and dismiss

the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                 2